Citation Nr: 0406419	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-12 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from July 1969 to April 
1971.   He served in Vietnam during the period June 1970 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Boston, 
Massachusetts, Regional Office (RO) that denied service 
connection for post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  Appellant served in Vietnam from June 1970 to March 1971 
as a cook.

2.  There is no evidence verifying that appellant was 
involved in personal combat during his tour in Vietnam.  
Other claimed stressors are insufficiently specific to be 
verified.

3.  A diagnosis of PTSD is not supported by the competent 
evidence of record.


CONCLUSION OF LAW

It has not been shown by competent credible evidence that 
appellant has PTSD that was incurred in, or aggravated by, 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(c),(f), 4.125 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
This claim was filed in May 2001, after the enactment of the 
VCAA, so the VCAA applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

The United States Court of Appeals for Veterans Claims 
(Court) recently held in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan . 13, 2004) that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court also held in Pelegrini that VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that claimant is expected to 
provide; and, (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that claimant should "give 
us everything you've got pertaining to your claim(s)."  As 
noted below, these steps were done in this case.

The claim was filed in May 2001, and the unfavorable rating 
decision was published in March 2002.  Between the two, in 
November 2001, RO sent appellant a duty-to-assist letter that 
informed appellant what information is on file, what 
information VA will seek to obtain, and what information is 
needed from appellant. The letter also advised appellant, 
"If you are unable to provide all the information requested, 
you should tell us as much as you can."  In essence, this is 
equivalent to "give us everything you've got."  The Board 
accordingly finds that VA has no outstanding duty to notify 
in regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  
The VCAA specifically provides that the assistance provided 
by VA shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

In this case, RO obtained appellant's service personnel and 
medical records and VA health record, as well as health 
records from private medical providers.  RO pursued 
verification of appellant's professed combat service, and 
related stressors, through the U.S. Armed Service Center for 
Unit Research, as specifically required by 38 U.S.C.A. 
§ 5103A(b)(3)(c)(1) (West 2002).  Finally, RO arranged for 
appellant to undergo a VA medical examination, but appellant 
did not report as scheduled.  The Board accordingly finds 
that VA has no outstanding duty to assist in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  There is no 
evidence therein of any in-service treatment or findings of a 
psychiatric disorder.  There is no evidence in the service 
medical record that appellant was wounded in combat.  The 
separation physical examination reported normal psychiatric 
findings on clinical evaluation.

Appellant's service personnel records are on file.  Appellant 
was a cook during his tour in Vietnam.  Appellant did not 
receive the Marine Corps Combat Action Ribbon, as would be 
routinely awarded to a Marine who personally participated in 
combat.  

In April 1971, appellant applied for service compensation for 
"nerves" and "nightmares."  Appellant was afforded a VA 
medical examination in November 1971, which diagnosed 
personality disorder manifested by drug addiction; during the 
examination appellant did not mention any in-service 
psychiatric disorder.  Service connection is not granted, by 
law, to personality disorders.

Appellant's VA outpatient records for 1971-1972 are on file, 
discussing treatment for anxiety and nervousness.  Appellant 
did not cite any service-related incident as having caused 
his nervous condition.

A VA psychosocial assessment, prepared by a VA social worker 
in May 2001, records that appellant's immediate stressors 
included a hostile divorce, loss of job, and recent diagnosis 
of hepatitis C; the social worker also recorded that 
appellant "served in Vietnam as a combat veteran in the 
Marines.  He has history of PTSD and was treated many years 
ago at Court Street.  (It appears that those records have 
been requested.)  He is experiencing a resurgence of these 
symptoms." The social worker encouraged appellant to apply 
to VA for compensation for PTSD, which appellant subsequently 
did.  A concurrent workup by a VA psychologist states, 
contained a similar history.  The psychologist recorded a 
plan to refer appellant for wait listing for eventual 
personal psychotherapy.

Appellant submitted the instant claim for service connection 
for PTSD in May 2001; the same claim requested service 
connection for hepatitis C and for diabetes resulting from 
herbicide exposure.  During the development of the claim, 
appellant provided the following statement in regard to in-
service stressor:

I was in [illegible] village during my tour 1970-1971.  
There was VC infiltration in the area.  They threw a 
hand grenade into a hut.  We provided a movie to be 
shown to the kids.  They all died except for a few 
survivors.  My unit, the CAIG, had to clean up the 
bodies.  There were numerous occurrences like this.  One 
time my friend and I were on the beach.  Two VC came 
along and started shooting at us.  We couldn't fire on 
them directly or we would have injured civilians.  We 
chased them to Highway One and MP's arrested them.

RO scheduled a VA medical examination for appellant in 
December 2001 in regard to his open claims for diabetes, 
hepatitis, and PTSD, but appellant failed to report for the 
examination.  There is no showing that he did not get notice 
and there is no request on his part to reschedule.  There is, 
otherwise, no showing that he is prepared to report for a 
physical examination.

VA social worker notes for the period December 2001 and 
January 2002 record that appellant's immediate stressors 
included the death of his father, adjusting to a new job, and 
ongoing problems with the divorce.  Appellant also "shared 
some of the traumatic events he experienced in Vietnam."

In March 2002, RO issued a rating decision denying the claim 
for service connection for PTSD, citing the absence of any 
medical diagnosis for PTSD and the absence of any evidence of 
a verifiable stressor.  The same rating decision granted 
service connection for diabetes incident to herbicide 
exposure and denied service connection for hepatitis.

A note by the VA social worker in May 2002 notes that 
appellant's current stressors included coping with the death 
of his father and ongoing difficulties with his ex-wife.  
Appellant also "becomes visibly distraught when he talks 
about his Vietnam experiences."  The social worker noted the 
presence of apparent survivor guilt.

III.  Analysis

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible evidence that an in-service stressor 
occurred; and, (3) medical evidence establishing a link 
between current symptoms and the in-service stressor.  38 
C.F.R. § 3.304(f) (2003).  Diagnosis of PTSD must comply with 
the criteria cited in the Diagnostic and Statistical Manual 
of Mental Disorders published by the American Psychiatric 
Association (DSM-IV).  38 C.F.R. § 4.125(a) (2003); Cohen v. 
Brown, 10 Vet. App. 128, 143 (1997).

In this case, there is no competent medical diagnosis of 
PTSD.  Appellant has produced no private medical opinion 
showing a diagnosis of PTSD, and appellant failed to appear 
for a scheduled VA medical examination that might have 
resolved the issue of diagnosis.  The Board notes that if a 
decision requires a medical examination, and if the claimant 
without good cause fails to report for a scheduled 
examination, the claim shall rated based on the evidence of 
record.  38 C.F.R. § 3.655(a), (b) (2003).

The Board notes that VA social workers and a VA psychologist 
recorded appellant's account that he has PTSD related to 
stressors in Vietnam.  These notes do not constitute a 
medical diagnosis of PTSD.  First, there is no indication 
that these notes are grounded in the criteria of DSM-IV.  
Second, it does not appear that these notes were intended to 
be a diagnosis, or anything other than a recording of 
appellant's contemporaneous thoughts for use in subsequent 
therapy.  Third, it appears that these notes are a recording 
of appellant's narrative history; medical evaluation that is 
merely a recitation of a veteran's self-reported and 
unsubstantiated history has no probative value.  Sanchez-
Benitez v. West, 13 Vet.  App. 282 (1999); Swann v. Brown, 5 
Vet. App. 229  (1993); Godfrey v. Brown, 8 Vet. App. 113 
(1995).  The Board accordingly holds that there is no 
evidence of a medical diagnosis of PTSD by VA or any other 
competent medical provider.

The Board has also considered appellant's statements in 
regard to his in-service stressors.  The existence of an 
event alleged as a "stressor" that caused PTSD, although 
not the adequacy of the event to cause PTSD, is an 
adjudicative, rather than a medical, determination.  Zarycki 
v. Brown, 6 Vet. App. 91, 97-98 (1993).  Conversely, the 
sufficiency of a stressor is a medical opinion, and 
adjudicators may not render a determination on this point 
without independent medical evidence. West v. Brown, 7 Vet. 
App. 70 (1994).

In this case, the existence of the events cited by appellant 
as stressors are not sufficiently verified.  Moreover, the 
reported incidents are insufficiently specific so as to allow 
for attempted verification.  A veteran's lay testimony, 
alone, is sufficient to verify a claimed in-service stressor 
if the claimed stressor is related to a veteran's personal 
episode of combat with the enemy.  First, however, there must 
be objective, competent, and factual evidence of record that 
the veteran actually engaged in combat with the enemy; a 
veteran's lay testimony, alone, is not sufficient to 
establish that fact.  VAOPGCPREC 12-99, p.4 (October 18, 
1999); Gaines v. West, 11 Vet. App. 353 (1998).  There is no 
evidence of record other than appellant's own unsworn 
statement that he engaged in combat during his tour in 
Vietnam, so appellant's lay testimony alone cannot suffice to 
verify the stressor.  Similarly, where a veteran-claimant did 
not serve in combat, or the alleged stressor is not related 
to combat, his lay testimony, by itself, will not be enough 
to establish the occurrence of the alleged stressor.  West 
(Carleton) v. Brown, 7 Vet. App. 70, 76 (1994).  The Board 
accordingly holds that appellant's alleged in-service 
stressors have not been verified.

There being no competent diagnosis of PTSD, and no evidence 
supporting the existence of an in-service stressor, it 
follows that there is no medical evidence of a link between 
the two.  The Board accordingly holds that the criteria for 
service connection for PTSD, as articulated in 38 C.F.R. 
§ 3.304(f) (2003), have not been met.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim, and the benefit-of-
the-doubt rule accordingly does not apply. 


ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



